UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 12-8132


UNITED STATES OF AMERICA,

                 Plaintiff - Appellee,

          v.

HAZEL L. ROSS,

                 Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Spartanburg.    J. Michelle Childs, District
Judge. (7:09-cr-00890-JMC-3)


Submitted:   March 28, 2013                 Decided:   April 2, 2013


Before NIEMEYER, KING, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Hazel L. Ross, Appellant Pro Se.      David Calhoun Stephens,
Assistant United States Attorney, Greenville, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Hazel      L.    Ross    appeals    the    district    court’s     order

denying her second motion for reduction of sentence.                        We have

reviewed the record and find no reversible error.                   Accordingly,

we affirm for the reasons stated by the district court.                       United

States v. Ross, No. 7:09-cr-00890-JMC-3 (D.S.C. Nov. 27, 2012).

We   dispense   with       oral    argument   because     the   facts   and   legal

contentions     are   adequately       presented     in   the   materials     before

this court and argument would not aid the decisional process.


                                                                         AFFIRMED




                                         2